DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 16/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16/5/2021.
Applicant’s election without traverse of Group I (claims 9-15) in the reply filed on 12/6/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima (US 2010/0185405), and further in view of Adachi (US 2014/0011056).
As to claim 9, Aoshima discloses a battery device (figures 2 and 4 #1000, [0031]) comprising: a battery module (figures 2 and 4 #1000, [0031]) with multiple battery cells (figures 2 and 4 #200, 300, 400 and 500, [0048]), wherein said battery module is provided with a positive pole and a negative pole (figures 2 and 4 #610 and 600, [0048]) wherein the battery 
Should it be considered that the housing is not an insulating housing as the term could be considered as directed to the material. Adachi discloses a battery unite ([0007]) wherein the cover is made of a synthetic resin ([0059]) and polypropylene resin is a synthetic resin ([0074]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the case/housing material from Adachi within Aoshima as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I).  
As to claim 10, Aoshima as modified by Adachi discloses wherein, the housing is an acid proof material ([0059], [0074], polypropylene resin; Adachi).
As to claim 11, Aoshima as modified by Adachi discloses wherein, a traction battery or a starter battery for a motor vehicle is received in housing as the battery module (figure 1 #1000 is the battery #2 is the engine and #3 is the motor; [0026]-[0047] discusses the operation of the system, as the battery #1000 is the initial power the battery can be considered a starter battery).  
As to claim 12, Aoshima as modified by Adachi discloses wherein, the contact element comprises a contactor (figures 2 and 4 #800, 810, 811 or 801; [0048]; Aoshima). 
Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2013/0108905), and further in view of Adachi (US 2014/0011056).
As to claim 9, Murakami discloses a battery device (figure 2 #100, figure 3 #100, MDL, [0031]-[0034]) comprising: a battery module (figure 2 #100, figure 3 #100, MDL, [0031]-[0034]) with multiple battery cells ([0027]), wherein said battery module is provided with a positive pole and a negative pole (figures 3-4, letters MA and PA, [0039]-[0040]) wherein the battery module is located inside an insulating housing (figures 3 and 4, the MDL has a housing and insulate means to place in a detached situation, which the housing is doing) with a contact element (figures 3 and 4, letters CA, [0039]-[0040]), which is connected to the positive pole and the negative pole (figures 3-4, [0039]-[0040]) and through which the positive pole and the negative pole may be connected to an electronic unit of a battery system (figures 5, the connector (CA) is used to have PB and MB inserted therein to connect the battery to the battery system discussed throughout).   
Should it be considered that the housing is not an insulating housing as the term could be considered as directed to the material. Adachi discloses a battery unite ([0007]) wherein the cover is made of a synthetic resin ([0059]) and polypropylene resin is a synthetic resin ([0074]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the case/housing material from Adachi within Murakami as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I).  
As to claim 10, Murakami as modified by Adachi discloses wherein, the housing is an acid proof material ([0059], [0074], polypropylene resin; Adachi). 
As to claim 13, Murakami as modified by Adachi discloses a battery system (figure 2 #10, [0045]; Murakami) comprising: a framework (figure 2 #10, where the MDL are placed, drawers #100, [0034]; Murakami) which is provided with multiple receptacles (figure 2, there are multiple MDLs within the frame work, #100, [0034]; Murakami), which are each able to receive a battery module (figure 2, MDL #100, [0034]; Murakami); an electronic unit (figure 2, the components within the second draw, [0034]; Murakami), which is arranged on framework (figure 2, the components are within the second draw #110, [0034]; Murakami) and by which the respective battery modules can be interconnected and controlled (figures 6-8, show how the components are connected, they are also connected to #16, a battery management unit, [0034], [0032] discusses the battery management unit controlling the batteries, also see throughout; Murakami), with a contact device (figures 2 #110, the components, specifically figure 9 #18 and #19; Murakami) through which the respective battery modules may be connected to the electronic unit (figures 9, the batteries MDL are connected to the controller #16 through #18 and #19, [0031]; Murakami), wherein in at least one of the receptacles a battery device is arranged according to claim 9 (as discussed above), the contact element of the battery model may be contacted with the contact device and that the positive pole and the negative pole may be connected to the electronic unit via the contact element and the contact device (all of the components are electrically connected, this is discussed throughout; Murakami).  
As to claim 14, Murakami as modified by Adachi discloses wherein, the contact element and/or the contact device comprises a contactor ([0031], Murakami). 
As to claim 15, Murakami as modified by Adachi discloses wherein, the battery system is designed as a stationary storage battery (figure 2, Murakami). Furthermore, will Murakami does not specifically state wherein, the battery system is designed as a stationary storage battery for the purpose of balancing out the load spikes of a mains grid. This is directed to intended use of the device, therefore as modified Murakami discloses the same structure as the instant claimed invention the instant claimed limitation is meet. MPEP 2114 II Manner of operating the deice does not differentiate apparatus claimed from the prior art. (Also, see MPEP 2112.01). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/BRIAN R OHARA/Examiner, Art Unit 1724